ORDER

PER CURIAM.
Appellant Christopher Plank appeals from the judgment of the Circuit Court of Lincoln County, the Honorable Ronald McKenzie presiding, after a jury convicted him of one count of possession of a controlled substance, methamphetamine, in violation of Section 195.202, R.S.Mo. (2000).
Plank brings one claim of error, arguing that the trial court committed plain error for failing to sua sponte strike for cause a venireperson when that venireperson indicated during voir dire that she would tend to believe a law enforcement officer over any other witness. That veniresperson thereafter served on the jury that found Plank guilty of possession of methamphet-amines.
We have thoroughly reviewed the record and the briefs of the parties and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.